NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0412-20

BANK OF AMERICA, N.A.,

          Plaintiff-Respondent,

v.

CLYDE S. GREEN a/k/a
CLYDE S. GREEN, SR.,

     Defendant-Appellant.
________________________

                   Submitted October 25, 2021 – Decided November 12, 2021

                   Before Judges Vernoia and Firko.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Essex County, Docket No.
                   F-012525-16.

                   Clyde S. Green, appellant pro se.

                   Robertson, Anschutz, Schneid, Crane & Partners,
                   PLLC, attorneys for respondent (Brandon Pack, on the
                   brief).

PER CURIAM
      In this residential foreclosure action, defendant Clyde S. Green, also

known as Clyde S. Green, Sr., appeals from an August 10, 2020 order denying

his Rule 4:50-1(f) motion to vacate the November 30, 2017 final judgment of

foreclosure. On September 14, 2020, the trial court denied defendant's motion

for reconsideration. We affirm.

                                      I.

      On July 17, 2009, defendant executed a promissory note in favor of

plaintiff Bank of America, N.A. in the principal amount of $188,000. To secure

the note, defendant executed a mortgage to plaintiff encumbering residential

property located at 214 Valley Road, in Montclair. On July 28, 2009, plaintiff

recorded the mortgage in the Essex County Register's Office and indorsed the

note to blank.

      On September 21, 2012, plaintiff assigned the mortgage to Champion

Mortgage Company, and the assignment of mortgage was recorded on

September 27, 2012.      On March 7, 2016, the mortgage was assigned by

Nationstar Mortgage LLC, doing business as Champion Mortgage Company,

back to plaintiff and the assignment of mortgage was recorded on March 17,

2016, in the Register's office.




                                                                        A-0412-20
                                      2
      On October 21, 2015, defendant defaulted under the terms of the note and

mortgage by failing to make a required payment. He has remained in default

since that time.    On May 3, 2016, plaintiff filed a foreclosure complaint.

Defendant was served with the foreclosure complaint on May 5, 2016 1, but never

filed a responsive pleading. The court entered default on July 25, 2016. On

December 27, 2016, defendant filed a Chapter 13 bankruptcy, and an automatic

stay went into effect until September 29, 2017, when plaintiff filed a

certification of discharge of the bankruptcy proceeding.

      On October 19, 2017, plaintiff filed a motion for final judgment, which

defendant did not oppose. On November 30, 2017, the court granted plaintiff's

motion and entered final judgment in the amount of $489,446.51 plus a counsel

fee of $5,044.47.    A sheriff's sale took place and plaintiff reacquired the

property, but the sale was vacated because the bankruptcy court extended the

automatic stay.

      Nearly three years later, on July 6, 2020, defendant filed a motion to

vacate final judgment pursuant to Rule 4:50-1(f).          In his moving papers,

defendant argued Rule 4:50-1(f) required vacating the judgment because



1
  Defendant does not dispute that he was properly served with the foreclosure
complaint on May 5, 2016.
                                                                           A-0412-20
                                       3
plaintiff "was not in possession of the original [n]ote, and never establish[ed] its

right to foreclose in accordance with the [Uniform Commercial Code (UCC),

N.J.S.A. 12A:3-101 to -605,] and New Jersey case law." In opposition to the

motion, plaintiff asserted that defendant "took no steps to litigate this matter"

and certified it "provided all of the relevant mortgage documents" needed to

establish standing to bring the foreclosure action.

      On August 10, 2020, the trial court entered an order and written statement

of reasons denying defendant's motion to vacate final judgment. The court

found defendant failed to demonstrate an entitlement to relief from the final

judgment under Rule 4:50-1(f) and that plaintiff "provided all relevant mortgage

documents." On August 24, 2020, defendant filed a motion for reconsideration .

On September 14, 2020, the court denied defendant's motion for reconsideration

because he "present[ed] no new evidence and . . . failed to meet any of the

standards required for reconsideration under [Rule] 4:49-2."           This appeal

followed.

                                        II.

      On appeal, defendant argues the trial court abused its discretion under

Rule 4:50-1(f), and he was entitled to relief because plaintiff failed to establish

it was the holder of the note when the foreclosure complaint was filed. Where,


                                                                              A-0412-20
                                         4
as here, a court has entered a default judgment pursuant to Rule 4:43-2, "the

party seeking to vacate the judgment must meet the standard of Rule 4:50-1,"

which permits a court to:

            relieve a party . . . from a final judgment or order for
            the following reasons: (a) mistake, inadvertence,
            surprise, or excusable neglect; (b) newly discovered
            evidence which would probably alter the judgment or
            order and for which by due diligence could not have
            been discovered in time to move for a new trial under
            R. 4:49; (c) fraud (whether heretofore denominated
            intrinsic or extrinsic), misrepresentation, or other
            misconduct of an adverse party; (d) the judgment or
            order is void; (e) the judgment or order has been
            satisfied, released or discharged, or a prior judgment or
            order upon which it is based has been reversed or
            otherwise vacated, or it is no longer equitable that the
            judgment or order should have prospective application;
            or (f) any other reason justifying relief from the
            operation of the judgment or order.

            [U.S. Bank Nat'l Ass'n v. Guillaume, 209 N.J. 449, 467
            (2012) (citing R. 4:50-1).]

      A court's determination under Rule 4:50-1 "warrants substantial

deference, and should not be reversed unless it results in a clear abuse of

discretion." Ibid. An appellate court "finds an abuse of discretion when a

decision is 'made without a rational explanation, inexplicably departed from

established policies, or rested on an impermissible basis.'"       Id. at 467-68

(quoting Iliadis v. Wal-Mart Stores, Inc., 191 N.J. 88, 123 (2007)).


                                                                          A-0412-20
                                       5
      Generally, "[c]ourts should use Rule 4:50-1 sparingly, [and only] in

exceptional situations." Badalamenti v. Simpkiss, 422 N.J. Super. 86, 103 (App.

Div. 2011) (alterations in original) (quoting Hous. Auth. of Morristown v. Little,

135 N.J. 274, 289 (1994)). Relief under Rule 4:50-1 is "to reconcile the strong

interests in finality of judgments and judicial efficiency with the equitable

notion that courts should have authority to avoid an unjust result in any given

case." LVNV Funding, LLC v. Deangelo, 464 N.J. Super. 103, 109 (App. Div.

2020) (quoting Manning Eng'g, Inc. v. Hudson Cnty. Park Comm'n, 74 N.J. 113,

120 (1977)). Rule 4:50-1(f) is the "so-called catchall provision, which permits

relief in 'exceptional situations.'" Ibid. (quoting Guillaume, 209 N.J. at 484).

      Under Rule 4:50-1, a movant must show a meritorious defense to the

foreclosure on the subject mortgage. See Romero v. Gold Star Distrib., LLC,

468 N.J. Super. 274, 293 (App. Div. 2021) (citing Dynasty Bldg. Corp. v.

Ackerman, 376 N.J. Super. 280, 285 (App. Div. 2005)).            An "anomalous

situation" would result "if a judgment were to be vacated on the ground of

mistake, accident, surprise or excusable neglect, only to discover later that the

defendant had no meritorious defense." Guillaume, 209 N.J. at 469 (quoting

Schulwitz v. Shuster, 27 N.J. Super. 554, 561 (App. Div. 1953)). Defenses to

in rem foreclosures are narrow because of the limited material issues. N.Y.


                                                                            A-0412-20
                                        6
Mortg. Tr. 2005-3 Mortg.-Backed Notes, U.S. Bank Nat'l Ass'n v. Deely, 466

N.J. Super. 387, 397 (App. Div. 2021).           "The only material issues in a

foreclosure proceeding are the validity of the mortgage, the amount of the

indebtedness, and the right of the mortgagee to resort to the mortgaged

premises." Ibid. (quoting Invs. Bank v. Torres, 457 N.J. Super. 53, 65 (App.

Div. 2018)).

      Defendant contends plaintiff lacked standing to enforce the note because

"there was no evidence that the note . . . was transferred . . . before the complaint

was filed." We are not persuaded.

      Plaintiff has standing because it had an assignment of the mortgage when

it filed the complaint. See Deutsch Bank Tr. Co. Ams. v. Angeles, 428 N.J.

Super. 315, 318 (App. Div. 2012) (citing Deutsche Bank Nat'l Tr. Co. v.

Mitchell, 422 N.J. Super. 214, 216 (App. Div. 2011)) (explaining "either

possession of the note or an assignment of the mortgage that predated the

original complaint confer[s] standing" to bring a foreclosure action). Moreover,

"standing is not a jurisdictional issue in our State court system." Deutsche Bank

Nat'l Tr. Co. v. Russo, 429 N.J. Super. 91, 101 (App. Div. 2012).

      A holder is "the person in possession of a negotiable instrument that is

payable either to the bearer or to an identified person that is the person i n


                                                                               A-0412-20
                                         7
possession." N.J.S.A. 12A:1-201(b)(21)(a). Furthermore, when an instrument

is indorsed in blank, the "instrument becomes payable to bearer and may be

negotiated by transfer of possession alone until specially indorsed." N.J.S.A.

12A:3-205(b). A bearer, as defined by the UCC, is "a person in possession of a

negotiable instrument . . . that is payable to bearer or indorsed in blank."

N.J.S.A. 12A:1-201(b)(5).

      "If a debt is evidenced by a negotiable instrument, such as the note

executed by [a] defendant," whether a plaintiff has established ownership or

control over the note "is governed by Article III of the [UCC], . . . in particular

N.J.S.A. 12A:3-301." Wells Fargo Bank, N.A. v. Ford, 418 N.J. Super. 592,

597 (App. Div. 2011). There are "three categories of persons entitled to enforce

negotiable instruments" as described in N.J.S.A. 12A:3-301. Mitchell, 422 N.J.

Super. at 223. N.J.S.A. 12A:3-301 provides:

            "Person entitled to enforce" an instrument means the
            holder of the instrument, a nonholder in possession of
            the instrument who has the rights of the holder, or a
            person not in possession of the instrument who is
            entitled to enforce the instrument pursuant to [N.J.S.A.]
            12A:3-309 or subsection [(d)] of [N.J.S.A.] 12A:3-418.
            A person may be a person entitled to enforce the
            instrument even though the person is not the owner of
            the instrument or is in wrongful possession of the
            instrument.



                                                                             A-0412-20
                                        8
      In support of its motion for entry of final judgment, plaintiff presented a

certification stating it was in possession of the original note and that it is the

payee on the note. And, the record showed plaintiff had been assigned the

mortgage prior to its filing of the foreclosure complaint. Therefore, the trial

court correctly found plaintiff had standing and properly denied defendant's

motion to vacate default judgment. See Angeles, 428 N.J. Super. at 318 (citing

Mitchell, 422 N.J. Super. at 216).

      Relief from a judgment under Rule 4:50-1(f) is expansive but presents a

difficult burden to meet. See Guillaume, 209 N.J. at 484 (citation omitted)

(providing that "Rule 4:50-1(f) is 'as expansive as the need to achieve equity and

justice'"). Relief from judgment under Rule 4:50-1(f) "is limited to 'situations

in which, were it not applied, a grave injustice would occur.'" Ibid. (quoting

Little, 135 N.J. at 289). Therefore, the party seeking relief from a judgment

under the Rule must show that "truly exceptional circumstances are present."

Ibid. (quoting Little, 135 N.J. at 286).

      Defendant was served with the foreclosure complaint in 2016, took no

action to respond for four years, filed an application for the first time after final

judgment was entered, and offers no evidence supporting a meritorious defense

to the foreclosure action. His motion to vacate the judgment is untethered to


                                                                               A-0412-20
                                           9
any evidence supporting an entitlement to relief under Rule 4:50-1(f).

Guillaume, 209 N.J. at 484. The trial court aptly recognized defendant failed to

sustain his burden of establishing an entitlement to relief under Rule 4:50-1(f)

and correctly denied his motion to vacate final judgment.

      Defendant's remaining arguments are without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                          A-0412-20
                                      10